Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form 10-Q of Color Accents Holdings, Inc., for the period ending December 31, 2009, I, Randy Oveson, Chief Financial Officer of Color Accents Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report on Form 10-Q for the period ending December 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-Q for the period ended December 31, 2009, fairly represents in all material respects, the financial condition and results of operations of Color Accents Holdings, Inc. Color Accents Holdings, Inc. Date: March 31, 2010 By: /s/ Randy Oveson Randy Oveson Chief Financial Officer
